DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of all the light sources (e.g. laser, xenon lamp, mercury lamp, tungsten lamp) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps to determine an intensity for a plurality of wavelengths, determining based on a plot, a numerical value and a first slope and comparing the value and slope to control values for intensity and slope to indicate brain damage in a patient (see Claim 29 for example).  These determining steps, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting one or more processors and a memory for storing executable instructions for the processors, nothing in the claim precludes the steps from practically being performed in the mind.  But for the processor language, “determining” in the context of this claim encompasses the user manually graphing and calculating values and slopes.  Thus, these claim limitations fall within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application because the claim only recites one additional element, using a processor to perform the determining.  The processor in these steps is recited at a high level of generality such that it amounts to no more than applying the exception to a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements claimed other than a processor and memory.  Examiner further notes that directing light to a subject is would be considered part of the pre-solution or data gathering process.  

Claims 21 and 36 and corresponding dependents follow a similar fact pattern.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 is rejected because the specification, as originally filed, fails to support the limitation of directing light in any direction and obtaining information used to indicate brain damage in a patient.  Claims 29 and 36 appear to have the same issue(s).  Claim 23 is rejected because the specification, as originally filed, fails to disclose a single embodiment of using all the light sources (e.g. combination thereof) as claimed.  Claims 31 and 38 appear to have the same issue.  Claim 24 is rejected because the specification, as originally filed, fails to disclose indicating brain damage of all the claimed conditions based on a first intensity and first slope measurements compared with control values. Claims 33 and 39 appear to have the same issue.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 is rejected because it is unclear where the light is directed in order to determine, based on control values if intensity and slope values are indicative of brain damage.  As best understood, the light must interrogate brain tissue but the claim fails to specify this requirement.  Thus, it is unclear how the determination of brain damage may be made in light of the broadest reasonable interpretation of the claim.  Claims 29 and 36 appear to have the same issue.  Claims 22 is rejected because it is unclear what the scope of “toward” is and if it actually includes directing the light at the head so that the head is optically interrogated.  Claims 30 and 37 appear to have the same issue(s).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2011/0152249 to Borsook et al. “Borsook” in view of NPL “Optical Spectroscopy to diagnose Alzheimer’s disease in vivo” to Hanlon et al. herein after “Hanlon 2004” and evidenced by NPL “Scattering Differentiates Alzheimer Disease in vitro" to Hanlon et al. "Hanlon 2008".  
Note: Rejections below are based upon a best attempt to address the claimed subject matter in view of the various 35 U.S.C. 112 rejections above.  
As for Claims 21-23, 27-31 and 35-38, Borsook discloses a system, method and computer program to optically interrogate a patient for a neurological condition such as Alzheimer’s disease, traumatic brain injury, neurodegenerative disease, etc. (Paragraphs [0028]-[0031], [0034]).  Borsook explains where collected data may be compared with reference information (Paragraph [0030]).  In one embodiment, Borsook uses lasers as a light source (Paragraph [0075]).  
However, Borsook does not expressly disclose where the system includes visible and near infrared light emission.  
Hanlon 2004 teaches from within a similar field of endeavor with respect to optical interrogation of the brain where an optical spectroscopy system was used to diagnose Alzheimer’s disease in vivo (Title).  Hanlon’s system would cause a light source to emit light in the claimed range to produce a plot of reflectance spectra in order to differentiate control brain data to diseased brain data (Figs. 1-4 and corresponding descriptions).  
At the time of the invention, it would have been obvious to a person skilled in the art to have modified the optical interrogation means described by Borsook to use an optical spectroscopy system and method described by Hanlon 2004 in order to diagnose a patient for Alzheimer’s or other brain condition based on a comparison of acquired patient data to control data. Such a modification merely requires a simple substation of one known optical interrogation means for another to yield predictable results.  In addition, Examiner notes that one skilled in the art would have been motivated to use any attribute (e.g. minimum, maximum, average, slope, etc.) of the plotted data to differentiate patient data with control data as such techniques are considered to be conventionally known in any statistical study.  Hanlon 2008 is provide herein as evidence to support the conclusion of obviousness.  For example, Hanlon 2008 discloses a near-infrared optical spectroscopy method and system for detecting or evaluating brain damage (e.g. Alzheimer's disease) (Abstract) comprising exposing a part of a subject's head to a light source (e.g. Xe arc source; Page 624, Right Column); characterizing the obtained spectra by calculating intensity and a spectroscopic line shape (Fig. 4 and corresponding description).  Hanlon 2008 further discloses that “Scattering shows a clear difference between AD and non-AD tissue, while absorption, dominated by hemoglobin, provides less distinction.  Importantly, the slope of the wavelength-dependent reduced scattering coefficient for AD brain is distinct from that of non-AD control" (emphasis added-Page 625).  Specifically, Hanlon 2008 discloses that Fig. 4 illustrates that the diffuse reflectance spectra confirm that scattering and slope, particularly in the range of 670-970 nm, where there is little absorption, significantly differentiate AD brain tissue from non-AD control brain tissue with p=.005 for slope and p=.002 for intensity (Page 625).  

As for Claims 24-26, 32-34 and 39-40 Hanlon 2004 discloses “Neuropathological hallmarks of Alzheimer's disease (AD) and related disorders such as dementia with Lewy bodies (DLB) appear in the brain’s surface layer at the temporal cortex and include senile plaques (SP), Lewy bodies (LB), neurofibrillary tangles (NFT), neuritic threads (NT) and dystrophic neurites surrounding some SP. Features such as plaques, tangles and Lewy bodies are dense protein aggregates that contribute to light scattering differences between diseased and non-diseased brain” (Introduction).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,954,133. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a method of detecting or evaluating brain damage in a subject by optical interrogation.  Examiner notes that the presently pending claims are considered to be an obvious broadening of the patented claims.  

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,405,751. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a method of detecting or evaluating brain damage in a subject by optical interrogation.  Examiner notes that the presently pending claims are considered to be an obvious broadening of the patented claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793